                                               AFFIDAVIT OF SERVICE

                                     UNITED STATES DISTRICT COURT
                                                Western District of Texas

Case Number: 6:21-CV-00108-ADA

Plaintiff:
TOT POWER CONTROL,S.L.,
vs.

Defendant:
SPRINT CORPORATION, ETAL.,

Received these papers on the 3rd day of February, 2021 at 3:15 pm to be served on SPRINT CORPORATION care
of Its Registered Agent, CORPORATION SERVICE COMPANY, 211 E. 7th Street, Suite 620, Austin, Travis
County, TX 78701.

I, Thomas Kroll, being duly sworn, depose and say that on the 4th day of February, 2021 at 9:40 am, 1:

hand delivered a true copy of this Summons in a Civil Action together with Complaint for Patent Infringement
and attached Exhibits to SPRINT CORPORATION care of its Registered Agent. CORPORATION SERVICE
COMPANY, by and through its designated agent. JOHN SPIDEL, at the address of: 211 E. 7th Street, Suite 620,
Austin, Travis County, TX 78701, having first endorsed upon such copy of such process the date of delivery.



I certify that I am approved by the Judicial Branch Certification Commission. Misc. Docket No. 05-9122 under rule
103, 501, and 501.2 of the TRCP to deliver citations and other notices from any District, County and Justice Courts
in and for the State of Texas. I am competent to make this oath; I am not less than 18 years of age, I am not a party
to the above-referenced cause, I have not been convicted of a felony or a crime of moral turpitude, and I am not
interested in the outcome of the above-referenced cause.




Subscribed and Sworn to before me on the 4th day of
February, 2021 by the affiant who is personally known to                   Thomas 1^011*^
me.
                                                                           PSC - 3012, Exp. 8/31/2021


                                                                           Our Job Serial Number: THP-2021000489
                                                                           Ref: 0340327
NOTARY PUBLIC

                               Copyright   1992-2021 OataDasa Sarvlcas, Iric •Procasd Server's Too)box V8 1z
      Helen Broussard
      MyCoinmtssjon   xDire^
